 1
 2
 3
 4
 5
 6
 7
 8
                             UNITED STATES BANKRUPTCY COURT
 9                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
10
     In Re:                                        )       Chapter 7
11                                                 )       No. 20-11870
          NICHOLAS CLIFTON BARNARD                 )
12                                                 )       ORDER ALLOWING
                                                   )       AND DISALLOWING CLAIMS
13                                                 )       AND CONTINUING
                                                   )       CLAIMS HEARING
14                                    Debtor.      )
                                          .        )
15
              THIS MATTER having come regularly before the above entitled court, proper notice having
16
     been properly given by the Clerk of the Court to the creditors and other parties of record, the court
17
     having reviewed the Trustee’s motion, the trustee’s claim objections, the debtor’s filing of creditor
18
     claims in response to the trustee’s claim objections (Claim Nos. 18-22), and the records and files
19
     herein, the trustee appearing at the time of hearing and the debtor appearing pro se at the time of
20
     hearing, and no other response having been made, now, therefore,
21
              IT IS HEREBY ORDERED that the following claims shall be allowed as follows:
22
                                           PRIORITY CLAIMS
23
24    Claim No.              Claimant                                                           Amount

25       6A                  Internal Revenue Service                                             $2,301.12
26
                             TOTAL PRIORITY CLAIMS                                                $2,301.12
27
28   ORDER ALLOWING AND DISALLOWING CLAIMS
     AND CONTINUING CLAIMS HEARING - 1
                                                                                     RONALD G. BROWN
                                                                                          ATTORNEY AT LAW
                                                                                      2525 WELLS FARGO CENTER
                                                                                           999 THIRD AVENUE
                                                                                     SEATTLE, WASHINGTON 98104
                                                                                       (206) 342-7850 TELEPHONE
Case 20-11870-TWD         Doc 56     Filed 03/26/21     Ent. 03/26/21 11:31:02       Pg. 1 of 3
                                                                                        (206)342-7851 FACSIMILE
 1                              GENERAL UNSECURED CLAIMS
 2   Claim No.            Claimant                                                          Amount
 3
        1                 Quantum3 Group LLC                                                $24,605.95
 4
        2                 Department Stores National Bank                                        $201.48
 5      3                 American Express National Bank                                      $2,675.84
 6      4                 American Express National Bank                                      $1,308.53
 7      5                 TD Bank, USA                                                           $818.47
 8      7                 Ashley Funding Services, LLC                                           $114.62

 9     13                 Credit First NA                                                     $1,288.23
       14                 BECU                                                                $1,505.63
10
       15                 BECU                                                                $2,147.82
11
       16                 Portfolio Recovery Services                                         $2,634.03
12
       17                 Evergreen Professional Recoveries                                   $1,171.00
13     21                 U.S. Department of Education                                      $22,261.47
14                        TOTAL GENERAL UNSECURED                                           $60,733.07
                          CLAIMS
15
                                      TAX PENALTY CLAIMS
16
17   Claim No.            Claimant                                                          Amount
18     6B                 Internal Revenue Service                                               $171.69
19
                          TOTAL TAX PENALTY CLAIMS                                               $171.69
20
            IT IS HEREBY FURTHER ORDERED that the following claims shall be denied:
21
22   Claim No.          Claimant                                       Reason(s)
23
        8               Michele Eckman               Claim and amended claim were not filed by
24   (Amended)                                       claimant; debtor prematurely filed the claims
                                                     which, pursuant to BR 3004, cannot be filed
25                                                   until 30 days after the claims bar date, which
                                                     was 3/12/21.
26
27
28   ORDER ALLOWING AND DISALLOWING CLAIMS
     AND CONTINUING CLAIMS HEARING - 2
                                                                                 RONALD G. BROWN
                                                                                      ATTORNEY AT LAW
                                                                                  2525 WELLS FARGO CENTER
                                                                                       999 THIRD AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                   (206) 342-7850 TELEPHONE
Case 20-11870-TWD      Doc 56      Filed 03/26/21    Ent. 03/26/21 11:31:02      Pg. 2 of 3
                                                                                    (206)342-7851 FACSIMILE
 1         9              Randi Dolan                Claim was not filed by claimant; debtor
 2                                                   prematurely filed the claim which, pursuant
                                                     to BR 3004, cannot be filed until 30 days
 3                                                   after the claims bar date, which was 3/12/21.

 4        10              Kay Hessemer               Claim was not filed by claimant; debtor
                                                     prematurely filed the claim which, pursuant
 5                                                   to BR 3004, cannot be filed until 30 days
                                                     after the claims bar date, which was 3/12/21
 6
 7       11               Benjamin Schwartz          Claim and amended claims were not filed by
      (Twice amended)                                claimant; debtor prematurely filed the claims
 8                                                   which, pursuant to BR 3004, cannot be filed
                                                     until 30 days after the claims bar date, which
 9                                                   was 3/12/21.
10
         12               U.S. Department of         Claim and amended claim were not filed by
11    (Amended)           Education                  claimant; debtor prematurely filed the claims
                                                     which, pursuant to BR 3004, cannot be filed
12                                                   until 30 days after the claims bar date, which
                                                     was 3/12/21.
13
14          IT IS HEREBY FURTHER ORDERED that the claims hearing for Randi Dolan (Claim
15   No. 18), Kay Hessemer (Claim No. 19), Benjamin Schwartz (Claim No. 20), and Michele
16   Eckman (Claim No. 22) shall be continued to 9:30 a.m., April 23, 2021.
17                                //   // END OF ORDER       //   //
18
     Presented by:
19
20   /s/ Ronald G. Brown
     Ronald G. Brown, WSBA #8816
21   Chapter 7 Trustee
22
23
24
25
26
27
28   ORDER ALLOWING AND DISALLOWING CLAIMS
     AND CONTINUING CLAIMS HEARING - 3
                                                                                 RONALD G. BROWN
                                                                                      ATTORNEY AT LAW
                                                                                  2525 WELLS FARGO CENTER
                                                                                       999 THIRD AVENUE
                                                                                 SEATTLE, WASHINGTON 98104
                                                                                   (206) 342-7850 TELEPHONE
Case 20-11870-TWD       Doc 56     Filed 03/26/21    Ent. 03/26/21 11:31:02      Pg. 3 of 3
                                                                                    (206)342-7851 FACSIMILE
